UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 FADI AL MAQALEH, et al.,
        Petitioners,
                v.                                         Civil Action No. 06-1669
 ROBERT GATES, et al.,
        Respondents.


 HAJI WAZIR, et al.,
        Petitioners,
                v.                                         Civil Action No. 06-1697
 ROBERT GATES, et al.,
        Respondents.


 AMIN AL BAKRI, et al.,
        Petitioners,
                v.                                         Civil Action No. 08-1307
 BARACK H. OBAMA, et al.,
        Respondents.


 REDHA AL-NAJAR, et al.,
        Petitioners,
                v.                                         Civil Action No. 08-2143
 ROBERT GATES, et al.,
        Respondents.


                                           ORDER

       Upon consideration of respondents' motions to dismiss the petitions for habeas corpus in

the four above-captioned cases, the memoranda in support thereof and opposition thereto, the
motions hearing held on January 7, 2009, and the entire record herein, and for the reasons

explained in the memorandum opinion issued on this date, it is hereby ORDERED as follows:

        1.        Respondents' motion to dismiss the habeas petition of Fadi al Maqaleh is

                  DENIED;

        2.        Respondents' motion to dismiss the habeas petition of Redha al-Najar is

                  DENIED;

        3.        The Court reserves ruling on respondents' motion to dismiss the habeas petition of

                  Haji Wazir at this time, and orders that respondents file a memorandum (not to

                  exceed 15 pages) addressing the Klein issue (see Mem. Op. at 48-49) by not later

                  than April 23, 2009, and that petitioner Wazir file a reply memorandum (not to

                  exceed 10 pages) by not later than May 7, 2009;

        4.        Respondents' motion to dismiss the habeas petition of Amin al Bakri is DENIED

                  and al Bakri's habeas petition is transferred back to Judge Huvelle for further

                  proceedings; and

        5.        A status conference shall be held in al Maqaleh's and al-Najar's cases on

                  April 29, 2009, at 10:00 a.m. in Courtroom 8.

        SO ORDERED.

                                                             /s/
                                                        JOHN D. BATES
                                                    United States District Judge


Date:        April 2, 2009




                                                   -2-